Order filed Septmeber 4, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00640-CV
                                    ____________

                          TUAN ANH TRAN, Appellant

                                          V.

                         SHERYN D. NGUYEN, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 76429-F

                                      ORDER

      According to information provided to this court, this is an appeal from a
final decree of divorce signed July 17, 2014. We have been advised appellant filed
a timely motion for new trial. By letter dated August 13, 2014, appellant submitted
for filing in the court below his request for preparation of the clerk’s record and
reporter’s record. The record in this appeal is due November 14, 2014.

      On August 25, 2014, Sarah Caldwell, the court reporter for this case, advised
this court that appellant is appealing as indigent. Therefore, it appears that the trial
court has determined that appellant is entitled to proceed without the advance
payment of costs.

         Appellant has also filed an affidavit of indigence in this court. On September
2, 2014, appellant filed a declaration setting out his previous filings and a copy of
his certified inmate trust account, which are required by Chapter 14 of the Texas
Civil Practice and Remedies Code when an inmate claims an inability to pay costs.

         To date, this court has taken no action on appellant’s affidavit of indigence
filed in this court. See Tex. R. App. P. 20.1 (d)(2) (requiring the appellate court
clerk to send a copy of the affidavit to the trial court clerk and court reporter and
set a deadline for filing a contest to the affidavit). Instead, we issue the following
order:

         The Brazoria County District Clerk is directed to file a partial clerk’s record
containing the trial court’s order, if any, determining whether appellant is entitled
to proceed without the advance payment of costs on appeal. The partial clerk’s
record shall be filed on or before September 25, 2014.

         If the requested document is not a part of the case filed, the clerk is directed
to file a certified statement that the document is not part of the case file.



                                     PER CURIAM